1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron et al 2002/0153623 in view of Rashid et al 2017/0166683 (see paragraphs 0008 and 0014)  and Greshes 6,074,579 (see col. 2, line 65 through col. 3, line 11; col. 4, line 50; col. 6, lines 55-65).
Gobron et al and Rashid et al are applied for reasons of record as set forth in the first action, the references disclosing the basic claimed method with Rashid also teaching using a hydrophilic (paragraph 0014) thermoplastic melt processable (paragraph 0012) polymer, the references lacking essentially the aspect of preheating the mold and performing the compression for about 30 seconds to about 120 seconds—ie, one half minute to about two minutes.  Newly applied Greshes teaches compression molding thermoplastic preforms in preheated molds wherein the compression molding takes around two minutes to perform—see the above-noted passages.  It is noted that Greshes teaches two minutes for the compression and one half minute for the cooling at column 6, lines 55-65.  At any rate, such a time period is submitted to render the instant “about 120 seconds” as obvious thereover for the compression molding portion of the compressing cycle—ie, two minutes is 120 seconds.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the compression of Gobron et al with preheated molds and a compression time of 120 seconds as taught by Greshes to form the lenses as quickly as possible for the patient.  It is submitted that one of ordinary skill in the art would have been readily able to employ the desired polymers as taught by Rashid et al and use preheated molds as taught in Greshes in  the direct compression molding of Gobron et al to form the desired lens in a short period of time.  Rotary compression molding is conventional in the art as set forth in newly added claim 21—Official Notice is hereby taken of this—and the exact number of devices formed per minute would have obviously depended on the number of molds being used in the continuous rotary compression molder.  This is certainly within the skill level of the art.  

2.Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron et al 2002/0153623 in view of Rashid et al 2017/0166683 (see paragraphs 0008 and 0014), Greshes 6,074,579 (see col. 2, line 65 through col. 3, line 11; col. 4, line 50; col. 6, lines 55-65) and Yang et al 6,042,754.
Gobron et al, Rashid et al and Greshes are applied for reasons of record, the references disclosing the basic claimed method lacking essentially where the compression occurs in a rotary compression molder and produces from 500 to 2,000 ophthalmic devices per minute.  Yang et al discloses forming ophthalmic devices using a rotary compression molding.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the compression molding of Gobron et al as rotary as taught by Yang et al to facilitate the formation of many devices very quickly.  It is submitted that the exact number of devices formed per minute would have been obvious ion the combination as applied dependent on parameters such as feeding units and number of compression molding units in the rotary molder.  Obviously, one of ordinary skill in the art would have been able to design a rotary compression molder capable of forming the instant number of devices per minute.  

3.Applicant’s arguments with respect to claim(s) 1-4 and 6-21 have been considered but are moot because of the new grounds of rejection.  In view of the amendments to the claims, Greshes has been additionally applied to teach preheating the molds and compression molding in around two minutes—120 seconds.  It is submitted that the quick compression time as taught by Greshes is probably due to the preheating of the molds and the preform.  It is generally well known in the art that compression of a melt processable thermoplastic is facilitated by preheating the molds—and the preform—and one of ordinary skill in the art would have been expected to know of this. It certainly would not be inventive to perform the direct compression molding of the primary reference by employing preheated molds as taught by Greshes to compress the preform in a very short time as also taught by newly applied Greshes.  The aspect of rotary compression molding as set forth in new claim 21 is submitted to be rendered obvious with the teaching of newly applied Yang et al.   

4.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742